LACOMBE, Circuit Judge.
Judge Ray’s opinion quotes so fully from the specifications, and sets forth so clearly the character of Car-bone’s improvement, that a very brief statement is all that is here required. Flaring arc lights are burned in globes, and the products of combustion are liable to form deposits on the globe, and thus obscure the light. It is desirable to so regulate these deposits that they will form either above or below the zone through which light is emitted, or both above and below such zone. In the prior art a circulatory system was devised, whereby the vapors passed into the upper portion of the globe (usually of metal), and were then brought down through outside ducts to be returned to the lower portion of the arc space. This system had defects which the patentee points out. He says that he dispenses with the ducts, “reducing the whole structure to a single globe or inclosure, which is provided with a plurality of chambers suitably connected.” He so arranges his device that the heat adjacent to the arc would be sufficient to prevent the deposit of the fumes in the zone through which light is emitted. The gases rising around the upper electrode are cooled in the upper chamber and deposit there; around the lower electrode suspended particles fall into the lower chamber.
The two claims involved are as follows:
“1. An arc lamp globe specially adapted for impregnated carbons, and divided into a plurality of superposed chambers by suitable configuration of tlie walls, the middle chamber having a transparent wall surrounding the are closely for preventing the gases produced by the arc from condensing on said walls.”
“3. An arc lamp globe specially adapted to the use of impregnated carbons, and divided into a plurality of' superposed chambers by suitable configuration of the walls, the walls of the middle chamber surrounding the arc as closely as possible, the said walls consisting partly of glass and partly of metal.”
The defendant’s structure has two chambers only, a metal chamber above and below a single glass chamber shaped like an inverted cone.
[1] Carbone’s patent does not cover all the inventive conceptions he may have had when he procured it, but only such a device (with reasonable equivalents of elements) as he described and claimed. Tire patent states that:
“One embodiment of the invention * * ⅜ has three * * * chambers one above the other, the middle chamber being, transparent and .containing the are.”
[2] The object is stated to be to separate in some way the spaces in which deposits are formed from the spaces which are to be kept clear for emitting light. As a means for securing a clear line of demarcation of the deposits and preventing their encroachment upon the transparent light-emitting wall, he states that a change of angle or inclina*217tion of the wall with respect to the arc is found effective, and an inner ridge or contraction will accomplish this result. He then says:
"A clear line of demarcation is not in' all cases necessary and any means of confining to a greater or less extent the deposits will fulfill the conditions; the necessary feature being an organization whereby the phenomenon of diffusion operates to carry the vapors produced by the arc away from the light-emitting wall before they are condensed and the oxids deposited.”
This somewhat broad statement might possibly indicate that Car-bone had in mind something other than a plurality of chambers for securing a somewhat irregular, but still efficient, line of demarcation. But immediately after the quotation just given we find the following:
“The present invention consists in providing a separate chamber for the are by forming a series of contractions in the globe, so that it is divided into several superposed chambers.”
When this statement is followed by six claims, in four of which the globe is said to be “divided into three superposed chambers by suitable contractions in the walls,” and in the other two of which (those sued upon) it is said to be “divided into a plurality of superposed chambers by suitable configuration of the walls, the middle chamber having a transparent wall surrounding the arc,” by no possibility of construction can it be held to cover a globe divided only into two chambers by configuration of the walls, and in which that part, of the globfe surrounding the arc is not divided into chambers at all by any such configuration, or by “change of angle” of wall or “change of inclination” of wall, or by “inner ridge” or “contraction.”
We fully concur with Judge Ray in the conclusion that claims 1 and 3 are not infringed.
Decree affirmed, with costs.